Citation Nr: 1041182	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a left clavicle fracture, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, prior to May 10, 2006.

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a left clavicle fracture, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321, from May 10, 2006.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected residuals of a 
left clavicle fracture, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
October 1959.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2003 rating decision in which the RO continued a 10 
percent rating for residuals of a left clavicle fracture and 
denied service connection for an anxiety disorder and 
hypertension.  The Veteran filed a notice of disagreement (NOD) 
in July 2003, and the RO issued a statement of the case (SOC) in 
June 2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later that month.  

In August 2007, the RO granted a higher, 20 percent rating for 
residuals of a left clavicle fracture from May 10, 2006; however, 
as a higher rating for this disability is assignable before and 
after this date, and the Veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing the first two matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
indicated that he wished to withdraw from appeal his claims for 
service connection for anxiety disorder and for hypertension.  
In February 2009, the Board dismissed the claims for service 
connection for anxiety disorder and for hypertension and remanded 
the claims for increased ratings for residuals of a left clavicle 
fracture, to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After accomplishing 
the requested action, the AMC continued to deny the claims for 
increase (as reflected in a July 2010 supplemental SOC (SSOC)), 
and returned the matters to the Board for further appellate 
consideration.  

For reasons expressed in more detail below, the Board has also 
recharacterized the appeal as encompassing the claim for a TDIU 
due to residuals of a left clavicle fracture, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as 
reflected on the title page).

The Board's decision addressing the claims for higher ratings for 
residuals of a left clavicle fracture, to include on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 3.321, is set forth below.  The claim for a TDIU due to 
residuals of a left clavicle fracture, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in 
the remand following the order; that matter is being remanded to 
the RO, via the AMC, for additional action.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Pertinent to the February 28, 2003 claim for increase and 
prior to May 10, 2006, the left shoulder disability was 
manifested by subjective complaints of pain and stiffness, and 
recorded range of motion to no less than 60 degrees from the side 
of the body; there was no evidence of joint ankylosis or 
impairment of the humerus.

3.  Pertinent to the February 28, 2003 claim for increase and 
from May 10, 2006, the left shoulder disability was manifested by 
subjective complaints of pain and stiffness, and recorded range 
of motion to no less than 70 degrees on forward flexion and 60 on 
abduction; there was no evidence of joint ankylosis or impairment 
of the humerus.

4.  At no point since the February 28, 2003 claim for increase 
has the residuals of the Veteran's left clavicle fracture been 
shown to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no higher, rating for 
residuals of a left clavicle fracture, to include on an extra-
schedular basis, prior to May 10, 2006, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5201 (2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left clavicle fracture, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321, from May 10, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2003 pre-rating and a March 2009 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim for an 
increased rating, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  

The June 2003 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the April 2003 
letter.  Subsequently, the March 2009 letter, along with March 
2006 and June 2008 letters, provided the Veteran with information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the letters, and opportunity for the Veteran to respond, the 
July 2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the latter 
notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, private medical records from Kaiser 
Permanente, and the reports of May 2003, May 2006, and May 2010 
VA examinations.  Also of record and considered in connection 
with the appeal are the transcript of the January 2009 Board 
hearing, and various written statements provided by the Veteran 
and by his representative, on his behalf.  No further RO action 
on either matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.   Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

In this case, the RO has already assigned staged ratings for the 
Veteran's residuals of a left clavicle fracture, as indicated.  
Hence, the Board must consider the propriety of the rating 
assigned at each stage, as well as whether any further staged 
rating of the disability under consideration is warranted.

The Veteran's medical history reflects that he fractured his left 
clavicle in 1958 and received outpatient treatment at a naval 
hospital for six weeks.  He reported feeling occasional 
discomfort with his left clavicle and shoulder, especially during 
damp weather.  In October 1975, while employed as an electronics 
technician, he fell and injured his left shoulder.  X-rays were 
considered to be normal except for an old healed clavicular 
fracture; the diagnosis was left supraspinatus tendonitis.  In 
May 1978, the Board granted service connection for residuals of a 
left clavicle fracture, but denied service connection for left 
supraspinatus tendonitis because it was not incurred in service.  

In February 2003, the Veteran filed a claim for a higher rating 
for the residuals of a left clavicle fracture.  He has asserted 
that his left shoulder disability has become progressively worse 
and that he can no longer work as a photographer or electrician.

In this case, the RO/AMC has evaluated the Veteran's service-
connected left shoulder disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201-5010 and 5203-5010.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the rating.  
38 C.F.R. § 4.27.  Diagnostic Code 5010 applies to traumatic 
arthritis, Diagnostic Code 5201 applies to limitation of motion 
of the arm, and Diagnostic Code 5203 applies to impairment of the 
clavicle or scapula. 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under Diagnostic 
Code 5003, which in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2009).  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each major joint or group of 
minor joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009). 

Standard ranges of shoulder motion are forward elevation 
(flexion) and abduction from 0 to 180 degrees, each (with 
shoulder level at 90 degrees); and external and internal rotation 
to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

The Board notes that the Veteran has reported that he is right-
handed; hence, the left shoulder disability involves his minor 
extremity.  Under Diagnostic Code 5201, limitation of motion of 
the minor arm at the shoulder level warrants a 20 percent rating.  
Limitation of motion midway between the side and shoulder level 
also warrants a 20 percent rating.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5203, for the major or minor extremity, 
malunion of the clavicle or scapula and nonunion without loose 
movement warrants a 10 percent rating.  Dislocation or nonunion 
with loose movement warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

As indicated above, the Board notes that, in addition to 
residuals of a left clavicle fracture, the medical evidence 
reflects that the Veteran injured his left shoulder in 1975, 
which resulted in supraspinatus tendonitis.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  There is some 
medical evidence suggesting that the Veteran's current left 
shoulder symptoms are related to the 1975 injury rather than the 
injury that occurred during service; however, there is other 
medical evidence suggesting that the Veteran's current arthritis 
is due to, at least in part, the clavicle fracture.  Hence, the 
Board has considered all of the Veteran's left shoulder symptoms 
in evaluating his service-connected residuals of a left clavicle 
fracture.  

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt, the Board finds 
that the Veteran's residuals of a left clavicle fracture meet the 
criteria for a 20 percent rating prior to May 10, 2006; however, 
the criteria for a rating higher than 20 percent are not met at 
any point pertinent to the February 2003 claim for increase.  

A.	Period prior to May 10, 2006

A March 2003 VA outpatient treatment record reflects the 
Veteran's report that his left shoulder problems had been getting 
worse over the past few days and weeks.  On physical examination, 
it was noted that the Veteran could not raise his left shoulder 
passively beyond 60 to 65 degrees.  

The report of a May 2003 VA examination reflects the Veteran's 
complaints of constant left shoulder pain and stiffness.  He 
reported that he was able to do most of the activities of daily 
living, but could not push a mower or garden.  On physical 
examination, it was noted that there was evidence of mild 
asymmetry, painful motion, weakness, and crepitus.  There was no 
evidence of heat, redness, swelling, effusion, drainage, or 
instability.  Range of motion of the left shoulder was to 125 
degrees on flexion with pain, to 110 degrees on abduction with 
pain, to 90 degrees on external rotation with pain, and to 80 
degrees on internal rotation with pain.  The examiner noted that 
range of motion was limited by pain, lack of endurance, and 
weakness, with pain having the major functional impact.  The 
Veteran was not limited by fatigue or incoordination.  Motor 
strength, sensation, and reflexes, were within normal limits.  X-
rays showed a healed clavicular fracture and traumatic arthritis 
of the acromioclavicular joint.  The diagnosis was status post 
fracture of the left distal third clavicle with traumatic 
arthritis of the acromioclavicular joint.  The examiner noted 
that the Veteran should avoid using ladders, unprotected heights, 
overhead reaching, and crawling.  

VA outpatient treatment records dated in August 2003, and 
February and September 2004, reflect the Veteran's complaint of 
left shoulder pain off and on.  On physical examination, it was 
noted that he had good range of motion of the right shoulder but 
that the left shoulder joint had restricted range of motion and 
crepitus on flexion, extension, and abduction. 

A January 2005 VA outpatient record reflects the Veteran's 
complaints of left shoulder pain.  On physical examination, it 
was noted there was a deformity of the distal clavicle and 
tenderness to palpation of the acromioclavicular joint.  It was 
also noted, however, that the Veteran had full range of motion.

A July 2005 letter from Dr. Hartman, a private physician with 
Kaiser Permanente, reflects that the Veteran was treated for 
arthritis in both shoulders.  The physician stated that the 
Veteran had reported a left shoulder injury and that such 
injuries often accelerate the arthritis process.  The physician 
opined that the Veteran's symptoms had worsened over the years to 
a point where they substantially affected the Veteran's ability 
to perform activities, including his profession.  

In this case, prior to May 10, 2006, the medical evidence 
reflects that the Veteran was not able to raise his left arm 
above shoulder level (limited to 60 or 65 degrees) in March 2003.  
In May 2003, he was able to raise his arm above his shoulder (to 
110 or 125 degrees), and in January 2005, he had full range of 
motion.  The Board notes that May 2003 VA examiner indicated that 
the Veteran was additionally limited by pain, lack of endurance, 
and weakness; however, repetitive testing was done and no 
estimate was made regarding any additional limitation in terms of 
degrees.  When taking the above findings into account, and 
affording the Veteran the benefit of the doubt, the Board finds 
that, overall, these symptoms more nearly approximate the rating 
criteria for a 20 percent rating-that is, range of motion of the 
left (minor) shoulder limited to approximately the shoulder-
under Diagnostic Code 5201.  While there was one finding that the 
Veteran had full range of motion (in January 2005); overall, the 
evidence has generally shown that he has had restricted motion in 
his left shoulder due to pain.  

Specific to the DeLuca criteria, the Board finds that a 20 
percent rating properly compensates the Veteran for the extent of 
his functional loss due to pain, weakness and loss of endurance.  
DeLuca, 8 Vet. App. at 204-7.  In determining that the criteria 
for the 20 percent rating are met, the Board has considered the 
May 2003 VA examiner's findings that the Veteran was primarily 
limited by pain.  While such pain clearly results in functional 
loss of the shoulder, such is contemplated in the 20 percent 
rating, and no higher rating, on the basis of functional loss due 
to pain or other factors, is warranted.  Again, there is no 
objective medical evidence suggesting that the Veteran's left 
shoulder symptoms limit shoulder motion to approximately 25 
degrees from the side (the criteria for a higher, 30 percent 
rating for a minority extremity under Diagnostic Code 5201).  

B.	Period from May 10, 2006

The report of a May 10, 2006 VA examination reflects the 
Veteran's complaints of severe left shoulder pain sometimes 
radiating down his arm, as well as left hand numbness.  On 
physical examination, the left shoulder was abnormal in 
appearance.  There was slight atrophy of the left deltoid and 
abnormal movement of the shoulder.  There was tenderness to 
palpation of the acromioclavicular joint and also the left 
bieceps bronchi.  Irregularity was noted on the distal, lateral 
end of the left clavicle-this area was very tender on palpation.  
There was no heat, redness, welling, effusion, drainage, or 
abnormal movement of the left shoulder.  Range of motion of the 
left shoulder was to 90 degrees on flexion and on abduction (with 
pain), to 75 degrees on external rotation (with pain), and to 90 
degrees on internal rotation (without pain).  The examiner noted 
that the Veteran was additionally limited by pain with repetitive 
movement or flare-ups, but not fatigue, weakness, lack of 
endurance, or incoordination.  The examiner was unable to 
determine the extent of additional limitation in degrees.  The 
examiner noted that the Veteran's symptoms of numbness were 
mostly related to a combination of his diabetes and cervical 
spine condition.  The diagnosis was left shoulder strain with 
osteoarthritic changes of the acromioclavicular joint.  The 
examiner noted that the Veteran was limited in very heavy lifting 
of the left upper extremity or by working above the head with the 
left upper extremity.  

An October 2007 VA outpatient treatment note reflects that range 
of motion in all the Veteran's joints was within normal limits.  

The report of a May 2010 VA examination reflects the Veteran's 
complaints of left shoulder deformity, instability, pain, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, tenderness, and flare-ups occurring every 2 to 3 weeks 
for 3 to 7 days.  With flare-ups, the Veteran reported that he 
felt he was unable to lift himself up and experienced reduced 
range of motion and increased stiffness.  On physical 
examination, there was tenderness along the distal clavicle and 
the left shoulder was slightly drooped.  There was objective 
evidence of pain with active motion of the left side.  Range of 
motion was limited to 70 degrees on flexion, to 60 degrees on 
abduction, to 60 degrees on internal rotation, and to 30 degrees 
on external rotation.  The examiner reported objective evidence 
of pain following repetitive motion, but no additional 
limitations.  There was no joint ankylosis.  An X-ray revealed a 
well-healed deformity of the distal left clavicle and moderate 
degenerative changes of the left acromioclavicular joint 
including inferior marginal osteophyte formation.  There was also 
mild narrowing of the left glenohumeral joint with minimal 
marginal osteophyte formation.  The examiner diagnosed chronic 
posterior labrum tear due to the work-related injury in October 
1975, and degenerative joint disease (i.e., arthritis).  

The Board notes that although an opinion was not requested, the 
examiner opined that the Veteran's current left shoulder 
limitation of motion and pain were not related to the left 
clavicle fracture sustained during service.  In rendering this 
opinion, the examiner pointed out that the Veteran worked as an 
electrician for 17 years after the fracture healed with his only 
complaint being occasional discomfort in damp weather, and that 
restricted motion was not evident until after the October 1975 
work-related injury. 

In this case, the medical evidence during this period reflects 
that the Veteran was able to raise his left arm to shoulder level 
in May 2006, that he had full range of motion in October 2007, 
and that he was able to raise his left arm to 60 or 70 degrees in 
May 2010.  This evidence reflects a recorded range of motion of 
the arm much greater than 25 degrees from the side even when the 
Veteran's complaints of painful motion and stiffness are 
considered.  As such, a rating in excess of 20 percent is not 
warranted for limitation of motion of the arm under DC 5201. 

In rendering the above-noted conclusion, the Board finds that the 
20 percent rating assigned from May 10, 2006 properly compensates 
the Veteran for the extent of his functional loss due to pain and 
other factors set forth in §§ 4.40 and 4.45, and DeLuca.  While 
the Veteran has described pain and stiffness and further 
functional loss during flare-ups, the May 2010 VA examiner 
specifically noted that there was no additional functional 
limitation after repetitive testing even when considering the 
Veteran's reports of additional pain.  As such, there simply is 
no evidence to support a finding that, from May 10, 2006, the 
Veteran's pain has been so disabling as to effectively result in 
limitation of motion of the left arm to 25 degrees from the side 
of the body, which, as indicated above, is required for the next 
higher rating.

C.	Both Periods

The Board has also considered the applicability of other 
diagnostic codes under 38 C.F.R. § 4.71a for rating this 
disability, but finds that no other diagnostic code provides a 
basis for higher rating.  In this regard, a rating higher than 20 
percent is not available under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  Furthermore, the medical 
evidence does not reflect joint ankylosis or impairment of the 
humerus; hence, evaluation of the disability under Diagnostic 
Code 5200 or 5202 is not appropriate.  

As a final point, the Board reiterates that it has considered the 
Veteran's assertions as to his left shoulder symptoms-which he 
is certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the criteria needed to support an increased 
rating-a showing of the left arm limited to 25 degrees from the 
side of the body-is essentially a medical finding which is 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the 
appellant's complaints have been considered, they are not 
considered more persuasive on this point than the objective 
medical findings which, as indicated above, do not support a 
rating higher than 20 percent.  

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, with regard to 
the disability on appeal, the Board finds that at no point during 
the time period relevant to the appeal, has the disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321 (cited to in the June 2004 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC  6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The rating 
schedule fully contemplates the described symptomatology, and 
provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there is 
no basis for any further staged rating of the disability under 
consideration, pursuant to Hart (cited above).  A 20 percent 
rating for residuals of a left clavicle fracture is warranted 
prior to May 10, 2006, however, a rating in excess of 20 percent, 
for the periods both prior to and from May 10, 2006, is denied.  
In reaching the decision to award a higher rating, the Board has 
favorably applied the benefit-of- the-doubt doctrine.  In 
reaching the decision to deny a higher rating, the Board finds 
that that the preponderance is against assignment of any higher 
rating during the relevant time period.  See 38 U.S.C.A. §§ 
5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

A 20 percent rating for residuals of a left clavicle fracture, 
prior to May 10, 2006, is granted, subject to the legal authority 
governing the payment of VA compensation.

A rating in excess of 20 percent for residuals of a left clavicle 
fracture, from May 10, 2006, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU due to residuals of a left 
clavicle fracture, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. 
§ 4.16(b).

As discussed at length above, a 20 percent rating has been 
established for the residuals of a left clavicle fracture.  This 
disability is the Veteran's only service-connected disability.  
Hence, the percentage requirements for an award of a schedular 
TDIU, pursuant to 4.16(a), are not met.  However, as noted, 
entitlement to a TDIU, on an extra-schedular basis (pursuant to 
the specifically prescribed procedures set forth in 38 C.F.R. § 
4.16(b)), may nonetheless be established, if the Veteran is shown 
to be unemployable by reason of his service-connected disability.

In various statements and during the January 2009 Board hearing, 
the Veteran raised a claim for a TDIU due to his residuals of a 
left clavicle fracture.  He has stated that he is no longer able 
to work as a photographer or electrician because of his left 
shoulder disability.  

Given the Veteran's request for a total rating, and allegations 
that he is unemployable due to residuals of a left clavicle 
fracture, on these facts, the claim for a TDIU is essentially a 
component of the claim for a higher rating for residuals of a 
left clavicle fracture.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (holding that where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to residuals of a left 
clavicle fracture, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, 
after giving the Veteran an opportunity to file a formal claim 
for a TDIU, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU due 
to residuals of a left clavicle fracture, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first 
instance, to avoid prejudice to the Veteran.  See e.g., Bernard 
v. Brown, Vet. App. 384 (1993).

On remand, the RO should obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from VA's Greater 
Los Angeles Healthcare System dated through January 2008, and 
from the Long Beach VAMC dated through May 2010.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain all outstanding records of VA treatment 
and/or evaluation for the Veteran from VA's Greater Los Angeles 
Healthcare System (since January 2008), and from the Long Beach 
VAMC (since May 2010).  The RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the remaining claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to residuals of a 
left clavicle fracture. 

2.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran from VA's Greater 
Los Angeles Healthcare System (since January 
2008), and from the Long Beach VAMC (since 
May 2010).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities. 
All records and/or responses received should 
be associated with the claims file.


3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
TDIU due to residuals of a left clavicle 
fracture.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
residuals of a left clavicle fracture, to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b).  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


